Exhibit 10.28

 

PAYOFF CONFIRMATION LETTER

 

September 20, 2012

 

ADK Georgia, LLC, as Borrower Representative

5057 Troy Road

Springfield, Ohio 45502

Attention: Mr. Martin Brew

 

The PrivateBank and Trust Company

120 South LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Hallberg

 

Gregory D. Hughes

Hughes White Kralicek

2110 Powers Ferry Rd., Suite 440

Atlanta, Georgia 30339

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement dated October 29, 2010
(as at any time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Gemino Healthcare Finance, LLC (together with
its successors and assigns, “Lender”), ADK Georgia, LLC, ADK Powder Springs
Operator, LLC, ADK Lumber City Operator, LLC, ADK Jeffersonville Operator, LLC,
ADK LaGrange Operator, LLC, ADK Thomasville Operator, LLC, ADK Oceanside
Operator, LLC, ADK Savannah Beach Operator, LLC, ADK Thunderbolt Operator, LLC,
Attalla Nursing ADK, LLC, Mountain Trace Nursing ADK, LLC, Mt. Kenn Nursing,
LLC, Erin Nursing, LLC and CP Nursing, LLC (collectively, “Borrowers” and each
individually, a “Borrower”); (ii) that certain Guaranty Agreement dated
October 29, 2010, by AdCare Health Systems, Inc. (“AdCare Heath Systems”) in
favor of Lender with respect to the indebtedness and obligations owing by
Borrowers to Lender (as at any time amended, restated, supplemented or otherwise
modified, the “AdCare Health Systems Guaranty”); (iii) that certain Guaranty
Agreement dated November 29, 2011, by AdCare Operations, LLC (“Operations”;
together with AdCare Health Systems, collectively, “Guarantors” and each
individually, a “Guarantor”) in favor of Lender with respect to the indebtedness
and obligations owing by Borrowers to Lender (as at any time amended, restated,
supplemented or otherwise modified, the “Operations Guaranty”; together with the
AdCare Health Systems Guaranty, collectively, the “Guarantees” and each
individually, a “Guaranty”); and (iv) that certain Guaranty Agreement dated
April 27, 2011, by Borrowers in favor of Lender  with respect to the
indebtedness and obligations owing by ADK Bonterra/Parkview, LLC to Lender (as
at any time amended, restated, supplemented or otherwise modified, the
“Bonterra/Parkview Guaranty”).

 

Lender has been informed that Borrowers intend to terminate the Credit Agreement
on September 20, 2012 (the “Termination Date”) and to satisfy in full all loans
and other non-contingent obligations of Borrowers to Lender outstanding on the
Termination Date (collectively, the “Absolute

 

--------------------------------------------------------------------------------


 

Obligations”), including, but not limited to, all principal, interest, legal
fees and other charges outstanding or payable under the Credit Agreement, with
funds made available to Lender from The PrivateBank and Trust Company, an
Illinois banking corporation (“New Lender”), and wired on behalf of New Lender
by Gregory D. Hughes, as escrow agent (“Escrow Agent”).  Borrowers and Escrow
Agent have advised Lender that satisfaction of the Absolute Obligations will be
effected by the wire transfer to Lender from Escrow Agent of immediately
available funds in an amount sufficient to satisfy the full amount of the
Absolute Obligations on the Termination Date.  Capitalized terms used herein,
unless otherwise defined herein, shall have the meanings ascribed to such terms
in the Credit Agreement.

 

To the end of facilitating Escrow Agent’s wire transfer of funds to satisfy the
Absolute Obligations, please be advised that the total Absolute Obligations on
the date hereof consist of the following:

 

1.

 

Principal Balance

 

$

4,222,891.25

 

2.

 

Accrued Interest

 

$

19,730.85

 

3.

 

Prepayment fees or termination charges

 

$

0.00

 

4.

 

Actual legal fees and expenses through, and estimated legal fees and expenses
after, the Termination Date

 

$

18,176.50

 

5.

 

Other

 

$

11,862.05

 

 

 

TOTAL ABSOLUTE OBLIGATIONS

 

$

4,272,660.65

 

 

The amount of the Total Absolute Obligations shown above is sometimes referred
to herein as the “TAO Amount.”  Lender agrees that all of its Liens and security
interests in the assets of Borrowers shall terminate and Borrowers shall be
released (except as expressly set forth herein) if, at or before 4:00 p.m.
(Atlanta, Georgia time) on the Termination Date, Lender receives
(a) confirmation from the bank identified below that such bank has received a
wire transfer from Escrow Agent of immediately available federal funds, for the
account of Lender, in the TAO Amount, and (b) a copy of this letter, duly
executed by Borrowers, Guarantors, New Lender and Escrow Agent.  Lender further
agrees that if the conditions precedent set forth in this paragraph are
satisfied on or before the Termination Date, Lender agrees to waive the
applicable termination fees that would otherwise be owing by Borrowers under
Section 2.03(c) of the Credit Agreement.

 

Escrow Agent agrees that it has received recordable copies of the UCC financing
statement amendments terminating those recorded UCC financing statements listed
on Exhibit A attached hereto (the “ADK Financing Statements”) to be held in
escrow and to be released to New Lender only after Escrow Agent has received
written instruction to do so (electronic mail shall be considered a writing for
purposes of this requirement) from Jeff Joslin of Lender or Doug Nail or Jason
Loring of Parker, Hudson, Rainer & Dobbs LLP, which instruction shall not be
given prior to Lender’s confirmation that it has received a wire from Escrow
Agent in the TAO Amount.  Escrow Agent

 

--------------------------------------------------------------------------------


 

agrees to all obligations set forth herein and acknowledges its agreement to act
in accordance with the terms hereof.

 

No termination of Lender’s Liens and security interests in Borrower’s assets
shall operate to terminate or impair Borrowers’ indemnifications of Lender under
the Credit Agreement or otherwise, which shall survive such termination.

 

The wire transfer of funds by Escrow Agent  to Lender to satisfy the Absolute
Obligations is as follows:

 

Citizens Bank of Pennsylvania

Philadelphia, Pennsylvania

For the Account of Gemino Healthcare Finance, LLC

Account No. 6218883284

ABA Routing No.: 036076150

Reference: ADK Georgia, LLC

 

By their acceptance hereof, Borrowers acknowledges and agrees that (a) Lender
reserves all of its rights with respect to each automated clearinghouse transfer
(“ACH”) and each check and other instrument or payment item received by Lender
from Borrowers or any of Borrowers’ account debtors prior to full payment of the
Absolute Obligations as contemplated hereby (such checks, instruments or other
payment items being collectively called “Checks”); (b) Lender has credited to
Borrowers’ account the amount of all such ACH transfers and the face amount of
all such Checks, but Lender has not yet received full and final credit or
payment therefor; and (c) Borrowers shall reimburse and pay to Lender, promptly
after Lender’s demand therefor made at any time within sixty (60) days after the
date hereof, in immediately available funds, the amount of any ACH transfer and
the full face amount of any Check that is hereafter dishonored or returned to
Lender or remains unpaid for any reason plus any bank charges and all other
reasonable costs incurred by Lender that arise as a result of any such dishonor
or return.

 

Each Borrower, on behalf of itself and on behalf of all those entities claiming
by, through, or under it, together with their successors and assigns, and each
Guarantor, on behalf of itself and on behalf of all those entities claiming by,
through, or under it, together with their successors and assigns (collectively
referred to as the “Company Releasors”), for good and valuable consideration,
including, without limitation, the execution of this letter agreement by Lender
and Lender’s release of its Liens and security interests as set forth herein,
does hereby unconditionally remise, release, acquit and forever discharge
Lender, Lender’s past and present officers, directors, shareholders, employees,
agents, attorneys, parent corporations, subsidiaries, affiliates, successors and
assigns, and the heirs, executors, trustees, administrators, successors, and
assigns of any such persons and entities (collectively referred to as the
“Lender Releasees”), of and from any and all manner of actions, causes of
action, suits, claims, counterclaims, liabilities, obligations, defenses, and
demands whatsoever (if any), at law or in equity, or disputed or undisputed,
which any of the Company Releasors ever had, now has, or hereafter can, shall,
or may claim to have against any of the Lender Releasees for or by reason of any
cause, matter, or thing whatsoever, arising from the beginning of the world to
the date of execution of this letter agreement.

 

After receipt by Lender of a copy of this letter agreement, duly executed by
each party hereto, and Lender’s confirmation that is has received a wire from
Escrow Agent in the TAO

 

3

--------------------------------------------------------------------------------


 

Amount, Lender (a) agrees to provide written authorization to Escrow Agent to
release the ADK Financing Statements from escrow to New Lender for filing as set
forth herein, (b) agrees to execute and deliver all other terminations and
satisfactions necessary or reasonably requested by Borrowers or Guarantors to
release any and all Liens, security interests, assignments, pledges and other
interests Lender may have in the assets of Borrowers or Guarantors, and
(c) agrees to execute and deliver a Release of Guarantees with respect to the
Guarantees and the Bonterra/Parkview Guaranty in the form of Exhibit B attached
hereto.  All costs and expenses of any releases executed or recorded in
connection with this letter agreement shall be borne solely by Borrowers.

 

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and may be executed
in any number of counterparts, all of which, when taken together, shall be
deemed one and the same agreement.  Any manually executed counterpart of this
letter agreement delivered by facsimile or other electronic transmission shall
be deemed an original counterpart hereof.

 

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

When accepted by Borrowers, Guarantors, New Lender and Escrow Agent, the
foregoing shall constitute an agreement made in, and governed by the internal
laws of the Commonwealth of Pennsylvania.

 

 

Very truly yours,

 

 

 

GEMINO HEALTHCARE FINANCE, LLC

 

(“Lender”)

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio

 

 

Manager

 

The above and foregoing is acknowledged, accepted and agreed to:

 

 

BORROWERS:

 

 

 

ADK GEORGIA, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

[Continued on following page.]

 

Payoff  Letter

 

--------------------------------------------------------------------------------


 

 

ADCARE OPERATIONS, LLC

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

 

 

 

NEW LENDER:

 

 

 

THE PRIVATE BANK AND TRUST COMPANY

 

 

 

By:

/s/ Amy K. Hallberg

 

 

Amy K. Hallberg, Managing Director

 

 

 

 

 

ESCROW AGENT:

 

 

 

/s/ Gregory D. Hughes

 

Gregory D. Hughes

 

Payoff  Letter

 

--------------------------------------------------------------------------------